DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 12/13/2021.

	Claims 1-10, 13-17, and 20 are amended; and claims 11, 12, 18, and 19 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments, the objection to claim 20 is withdrawn.

In light of Applicant’s amendments, the rejections under 35 U.S.C. 112(b) are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “verifying, by a processor, in response to a restore request to restore a first tenant database from a plurality of tenant databases of a multitenant database instance that the first tenant database is present in the multitenant system database instance with a same identifier when a backup of the first tenant database was taken during a backup operation, prior to receiving the restore request, and when the restore request was received, wherein the multitenant database instance is configured as a logical container to present the plurality tenant databases; selecting, by the processor, a restore method for restoring the first tenant database, the restore method based on whether the first tenant database is stored using a storage area network (SAN) or a non-SAN based storage system; and executing, by the processor, the selected restore method for restoring the first tenant database utilizing an internal file associated with the first tenant database, while processing requests for other tenant databases of the plurality of tenant databases, wherein the internal file is generated by a database application to capture a state of the multitenant database instance and a state of the first tenant database when the backup was taken, and a location of the internal file is stored with metadata of the backup by a storage system and provided to the database application by a plugin for restoring the first tenant database.” (in combination with the other limitations of the independent claims). 
The prior arts (Becker, Shetty, and Greene references) disclose restoring tenant data within a multitenant database utilizing tenant specific snapshot/backup that includes the tenant’s data and the database schema/state at time of the snapshot/backup but do not disclose verifying an identifier of a specific tenant is present in a multitenant database in response to a restore request where the identifier matches  that of a backup taken before a restore request and then selecting a restore method for restoring the tenant database based on whether the tenant database is stored using a storage area network (SAN) or a non-SAN based storage system and restoring the tenant database using the selected restore method as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shetty et al. (U.S. Pub. No. 2021/0191903) – “GENERATING HASH TREES FOR DATABASE SCHEMAS” discloses restoring tenant data within a multitenant database utilizing tenant specific snapshot that includes the tenant’s data and the database schema/state at time of the snapshot.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165